Citation Nr: 1730654	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected right shoulder disability or service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from July 1989 to November 1989.  He also served on active duty with service in Southwest Asia from September 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  This case was previously remanded by the Board in June 2015.

The Board notes that in April 2017, in light of the grant of service connection for the Veteran's right shoulder and bilateral knees, the RO inferred a claim for secondary service connection consistent with records of care and examination, which were noted to have provided evidence of a potential relationship between the Veteran's sleep disorder and his service-connected right shoulder and bilateral knee disabilities.  See April 2017 supplemental statement of the case (SSOC).  Thus, the Board has recharacterized the issue on appeal as set forth on the title page to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

REMAND

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's June 2015 remand order directed the AOJ to schedule the Veteran for a VA examination to determine whether any sleep disorder was related to service.  The June 2015 Board remand further directed that the Veteran be found competent and credible to report the onset of his difficulties sleeping.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Pursuant to the June 2015 Board remand, the Veteran was afforded a January 2016 sleep apnea examination.  The Veteran was diagnosed with insomnia.  He reported that he began having difficulties sleeping while on active duty and currently had problems falling asleep and staying asleep.  His average time sleeping was two to three hours and he awakened due to nightmares and pain.  Upon examination, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was insufficient evidence showing treatment for a sleep disorder during military service and that a nexus had not been established.  Therefore, the examiner found it was less likely than not that the claimed condition was directly service connected.

Upon review, the Board finds this opinion is inadequate as the examiner did not acknowledge or comment on the Veteran's credible report onset of his difficulties sleeping, instead finding service connection was not warranted solely because there was no evidence of treatment for or complaints of sleeping problems documented in his service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous clinical evidence does not render reports of symptomatology inherently not credible). 

Therefore, the Board finds that another VA opinion which addresses the above deficiency is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that upon referring the issue of whether the Veteran has a sleep disorder secondary to his service-connected right shoulder disability or service-connected bilateral knee disability, the AOJ sought to obtain a VA opinion in April 2017.  Following interview of the Veteran, the examiner quoted the Veteran as stating, "the main thing that keeps me from sleeping is my past experiences [in combat].  I will never forget that.  I never thought I would see some of the things I did ever in my life."  The examiner then opined "in conjunction with a lack of definitive evidence to the contrary in [the Veteran's claims file]," it was less than 50 percent likely that the Veteran's insomnia was the result of his service-connected painful joints conditions.  The Board finds the examiner's opinion to be inadequate as it does not answer the question of whether the Veteran's insomnia is aggravated by his service-connected right shoulder disability or service-connected bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the virtual claims file.

2. Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to:

a) Is it at least as likely as not (a 50% or greater probability) that the Veteran's insomnia is related to his active service, to include his complaints of difficulties sleeping during service?

(b) Is it at least as likely as not that the currently diagnosed insomnia is caused or aggravated as a result of the Veteran's service-connected right shoulder disability or service-connected bilateral knee disability?

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the Veteran's insomnia prior to aggravation by the service-connected right shoulder disability or service-connected bilateral knee disability.

If the examiner determines that a new examination is warranted, then one should be scheduled and the Veteran properly notified.  

In answering the foregoing, the examiner must consider the lay and medical evidence of record.  In answering each question, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  Instead, the Veteran is competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and if the examiner finds his reports of sleep problems in service not credible, the examiner must provide a rationale for why this is so.   

The examination report must include a complete rationale for all opinions expressed.  

3. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


